It appears on this appeal that the respondent has certain papers in his possession which he received or accumulated while in the employ of the appellant, and that he has a retaining lien upon these papers for the amount of his fees and charges, which has been fixed by the court. The respondent, however, is an officer of this court and under the circumstances here disclosed, to wit, that the appellant is now on trial upon an indictment for murder in the first degree in the State of New Jersey, the court is of the opinion that if the respondent has papers which would be of value to the defendant in his defense, the latter should not be deprived of the use thereof. Consequently, the court orders the respondent to appear before the presiding justice of this court, at his chambers in Borough Hall, Brooklyn, on Friday, January 18, 1935, at ten o’clock in the forenoon, and produce *614the papers in his possession, at which time the present attorney for the appellant may be present or represented, with a view of determining whether any of the papers now in the possession of the respondent may be competent or material in the preparation and presentation of the appellant’s defense. Thereafter such order as may be proper in the premises will be made. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. [See post, p. 616.]